IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 23, 2008
                                     No. 08-10242
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




BENNIE L. COLLINS,

                                                  Plaintiff-Appellant,

v.

LUBBOCK POLICE DEPARTMENT,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:05-CV-124




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Bennie Collins appeals the dismissal of his 42 U.S.C. § 1983 claims against
the Lubbock Police Department (“LPD”). He alleges that LPD officers took


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10242

$6,335 from him when they pulled him over for a traffic violation and arrested
him for possession of a switchblade.
      Collins has failed to raise, as an issue on appeal, the primary basis for the
dismissal, which is that LPD is not subject to suit under Darby v. Pasadena Pol-
ice Dep’t, 939 F.2d 311, 313 (5th Cir. 1991). Although pro se briefs are afforded
a liberal construction, even pro se litigants must brief the issues to preserve
them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because Col-
lins has failed to provide any legal or factual analysis of this issue, he has aban-
doned any challenge to the ruling. See id. Accordingly, we do not reach the oth-
er issues raised on appeal.
      The judgment is AFFIRMED.




                                         2